Title: To George Washington from William Heath, 17 November 1780 to 18 November 1780
From: Heath, William
To: Washington, George


                        
                            Dear General
                            West Point Novr 17th-18 1780
                        
                        I am this evening honored with yours of yesterday, will endeavour to have every thing respecting the proposed
                            forage conducted conformable to your directions. I have ordered five of the best Boats we have to be sent down to morrow
                            morning, the Subaltern and twenty five boatmen I think may be depended on.
                        On monday morning parties will be sent out to empress Teams, beginning at the extreme distances and moving
                            downwards, it is Supposed and intended that they be at North Castle on Wednesday night they will be preceeded and covered
                            by the Troops who are to march in three Columns, one on the Tarry town road, one on the White plains road, and the other
                            on the Bedford road, It is now proposed to forage in Tarry town, Rye, and New Rochel, if the two latter should be thought
                            expedient, which I hope to be informed of tomorrow, each column, will have one light Field piece, the troops will be
                            positively instructed to be at the place where the chain is to be formed at the time mentioned in your Letter. General
                            Stark, the only General officer I have here, will command the men belonging to each Brigade will form a Regt. The Regts
                            will be Commanded by Colonels Shreve, Jackson, and Cilley, Lieut. Colonels Barber, Olney, and Dearborn, Majors Cummings,
                            Wyllys and  not yet determined, and a proper number of Capts. and
                            Subalterns these will be Joined by the Troops on the Lines above croten river, about 100, and by Colol Sheldons Regiment
                            and the Detachment of Infantry with him, about 200 in the whole, the Dragoons divided to the three
                            Columns for videtts &c. a Troop of Militia Light horse, Capt. Delivan for the Same purpose, I
                            shall also order the Connecticut State Troops at Horse neck (which I observe by my Instructions to be under my command) to
                            advance on the Day mentioned to New Rochel, all the precautions you are pleased to mention will be duly observed. If your
                            Excellency should have Objections to any part of the foregoing, as there will be time to change the
                            disposition, I request you would be pleased to signify it.
                        It is expected, that about 200 Teams will be collected, and it is probable that the covering party will not
                            move off the Ground untill Fryday afternoon, or night.
                        Colonel Govion went this afternoon for Head Quarters. I have the honor to be with the greatest respect
                            & Esteem your Excellency most Obedient Servant
                        
                            W. Heath
                        
                        
                            P.S. 18th the Boats are gone down the river, I cannot learn that the Enemy have any vessels above
                                Dobbs’ Ferry.
                        
                        
                            W.H.
                        
                    